Shulman, Presiding Judge.
On the first appearance of this case, we reversed the portion of the judgment below which sentenced appellant to life imprisonment. Hendrixson v. State, 167 Ga. App. 516 (3) (306 SE2d 349). On appeal to the Supreme Court by writ of certiorari, the Supreme Court reversed that portion of our judgment, holding that the life sentence was lawful. State v. Hendrixson, 251 Ga. 853 (310 SE2d 526). We have accordingly vacated our earlier judgment in this case and now make the judgment of the Supreme Court the judgment of this court.

Judgment affirmed.


McMurray, C. J., and Birdsong, J., concur.